DETAILED ACTION
This communication is responsive to the application, filed February 22, 2021.  Claims 1-9 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on February 22, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to” in claims 1-6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2019/0391739 A1) in view of Yoshida et al. (US 2006/0101512 A1).

As per claim 1:  A security system, comprising: 
a storage system capable of storing backup data of a plurality of generations; and 
Mueller discloses [0130] storing a plurality of backups of a virtual machine and versions of a file [generations] to a storage system.
a host system configured to control the storage system, wherein the host system includes: 
a memory configured to store management information for managing a storage area equivalent to a maximum number of generations to be held, the storage area storing the backup data in the storage system; and 
a control unit configured to, when locking of prohibiting overwrite of one or more storage areas is performed, prepare the management information which is new as new management information, and use the new management information and old management information which is management information stored in the memory, to store the backup data equivalent to the maximum number of generations to be held into the storage system.  
Mueller discloses [0130] if the threshold numbers of backups has not been reached for a virtual machine, the backup system may update the global expiration table to include identifiers for the newest virtual machine backups.  If the threshold number of backups of a virtual machine has been reached, the oldest backup may be removed from the virtual machine backup table for each virtual machine that has reached the threshold number of backups.  Additionally, the backup system may update the global expiration table to remove identifiers for the oldest backups that were removed from the backup table and add identifiers for new backups.
Mueller discloses overwriting old information with new information based on the maximum threshold, but fails to explicitly disclose locking of prohibiting overwrite of one or more storage areas.  Yoshida discloses a similar system, which further teaches [0211-0212] generating DF and management information the overwriting of the data contained in the DF memory is prohibited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mueller with that of Yoshida.  One would have been motivated to prohibit overwrite of storage areas because it allows to isolate parts of the storage area [Yoshida; 0211-0212].

As per claim 2:  The security system according to claim 1, wherein the control unit is configured to, when the new management information is prepared, store the new backup data into a storage area managed by the new management information every time the new backup data is created.  
Mueller discloses [0130] if the threshold number of backups of a virtual machine has been reached, the oldest backup may be removed from the virtual machine backup table for each virtual machine that has reached the threshold number of backups.  Additionally, the backup system may update the global expiration table to remove identifiers for the oldest backups that were removed from the backup table and add identifiers for new backups.

As per claim 3:  The security system according to claim 2, wherein the control unit is configured to, when a number of stored generations, being a sum of a number of pieces of backup data stored in an unlocked storage area which is managed by the old management and which is a storage area that is not locked and a number of pieces of backup data stored in a storage area managed by the new management information exceeds the maximum number of generations to be held, delete backup data of the oldest generation among the pieces of backup data stored in the unlocked storage area.  
Mueller discloses [0130] if the threshold number of backups of a virtual machine has been reached, the oldest backup may be removed from the virtual machine backup table for each virtual machine that has reached the threshold number of backups.  Additionally, the backup system may update the global expiration table to remove identifiers for the oldest backups that were removed from the backup table and add identifiers for new backups.

As per claim 4:  The security system according to claim 3, wherein the control unit is configured to, when all the pieces of backup data stored in the unlocked storage area are deleted, overwrite the new backup data over the backup data of the oldest generation among the pieces of backup data stored in the storage area managed by the new management information.  
Mueller discloses [0130] if the threshold number of backups of a virtual machine has been reached, the oldest backup may be removed from the virtual machine backup table for each virtual machine that has reached the threshold number of backups.  Additionally, the backup system may update the global expiration table to remove identifiers for the oldest backups that were removed from the backup table and add identifiers for new backups.

As per claim 6:  The security system according to claim 1, wherein the host system includes a host apparatus configured to control read/write of data of the storage system; 
Mueller discloses [Fig. 1; 0050-0053] the host system includes an I/O interface to control read/write of data.
the host apparatus is configured to create a backup image of the data and store the backup image into the storage system; and the control unit is configured to generate a copy of the backup image as the backup data.  
Mueller discloses [0130] if the threshold number of backups of a virtual machine has been reached, the oldest backup may be removed from the virtual machine backup table for each virtual machine that has reached the threshold number of backups.  Additionally, the backup system may update the global expiration table to remove identifiers for the oldest backups that were removed from the backup table and add identifiers for new backups.

As per claim 7:  The security system according to claim 1, wherein the host system is configured to control the storage system via another storage system.
Mueller discloses [Fig. 1; 0050-0053] the storage system of the computer system controls the external devices storage system.

As per claim 8:  Although claim 8 is directed towards a system claim, it is rejected under the same rationale as the system claim 1 above.

As per claim 9:  Although claim 9 is directed towards a method claim, it is rejected under the same rationale as the system claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Yoshida and further in view of Rosikiewicz et al. (US 2010/0262797 A1).

As per claim 5:  The security system according to claim 1, wherein the host system includes a host apparatus configured to validate the backup data, and the control unit is configured to lock a storage area that stores backup data of a generation after backup data for which a possibility of data corruption is detected through validation by40 DOCS 124809-0080UT01/4382644 1Attorney Docket No. 124809-008OUT01the host apparatus, and restore data based on backup data of a generation older than the generation of the backup data.  
Mueller and Yoshida disclose the system of claim 1, but fail to explicitly disclose data corruption is detected through validation and restoring data based on backup data.  Rosikiewicz discloses a similar system, which further teaches [0052] providing data integrity validation, which may identify data corruption.  During data integrity validation, a backup data block is read and a hash value is generated.  If a discrepancy is identified, the data block is flagged.  The bad data blocks are slated for immediate deletion and data restoration is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mueller and Yoshida with that of Rosikiewicz.  One would have been motivated to validate the backup data because flag bad backup data and delete it [Rosikiewicz; 0052].

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20210263809 A1 – Zhang discloses acquiring a lock attribute record in a lock attribute record chain from a data protection network for backing up data, a plurality of data protection servers of the data protection network.  
·         US 20080034019 A1 – Cisler discloses backup operation is configured to store backup data to a storage device.  A determination is made as to whether the system is coupled to the storage device.  The backup data can be stored locally or coupled to external storage device.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114